               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DILDEEP VIRK,                             :    Civil No. 1:18-cv-1380
                                          :
                       Petitioner,        :
                                          :
                  v.                      :
                                          :
CLAIR DOLL, et al.,                       :
                                          :
                       Respondents,       :    Judge Sylvia H. Rambo

                                     ORDER
      Before the court is a report and recommendation of the magistrate judge (Doc.

27) in which he recommends that the petition be dismissed as moot because the

petitioner was released on bond on April 16, 2019. Accordingly, IT IS HEREBY

ORDERED as follows:

      1) The report and recommendation is ADOPTED.

      2) The petition is dismissed as MOOT.

      3) The Clerk of Court shall close this case.



                                      s/Sylvia H. Rambo
                                      SYLVIA H. RAMBO
                                      United States District Judge


Dated: June 26, 2019
